Citation Nr: 0619088	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran had honorable active service from July 1952 to 
July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for bilateral sensorineural hearing loss and 
assigned a 20 percent disability rating, effective August 23, 
2001. 

A hearing before the undersigned sitting at the RO was held 
in February 2006.  A transcript of that hearing is of record.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

A December 2001 letter provided notice of the elements 
necessary to establish service connection for bilateral 
hearing loss.  However, he was not told of the requirements 
necessary for a higher evaluation or earlier effective date.  
This should be done in order to preclude the possibility of 
any prejudice to the appellant under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

During the February 2006 hearing at the RO before the 
undersigned, the veteran testified that his hearing has grown 
worse since the February 2003 hearing evaluation, and that 
his hearing has not been evaluated since that time. 

Upon review of the claims file, the Board notes that the 
veteran's hearing has not been evaluated since February 2003.  
Additionally, there are no recent outpatient treatment 
records which address the severity of the veteran's hearing 
loss.  Prior to further adjudication of the claim for an 
increased rating, the veteran should be given a VA 
examination which addresses the current severity of his 
bilateral sensorineural hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an evaluation in excess of 
20 percent for bilateral hearing loss and 
for an earlier effective date for the 
grant of service connection.  .  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
audiological examination to assess the 
current severity of his service-
connected bilateral sensorineural 
hearing loss disability.  The 
examination report should include an 
interpreted report of decibel losses at 
1000, 2000, 3000, and 4000 Hertz, the 
average decibel loss in each ear, and a 
report of demonstrated speech 
recognition percentages based on 
Maryland CNC testing.  The examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report. 

3.  Upon completion of the above 
requested development and any 
additional development deemed 
appropriate, the RO should readjudicate 
the issue of entitlement to service 
connection for bilateral sensorineural 
hearing loss.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


